J-A07009-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 WEI YAN AND HAIDI ZHANG                 :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 ALEXANDER COLON AND JULIA               :
 COLON                                   :
                                         :   No. 30 EDA 2020
                                         :
 APPEAL OF: WEI YAN                      :

            Appeal from the Order Entered November 13, 2019
   In the Court of Common Pleas of Montgomery County Civil Division at
                         No(s): No. 2013-03465


BEFORE: DUBOW, J., McLAUGHLIN, J., and KING, J.

JUDGMENT ORDER BY DUBOW, J.:                    FILED FEBRUARY 14, 2022

      Appellant, Wei Yan, appeals pro se from the November 13, 2019 Order

entered in the Montgomery County Court of Common Pleas denying his motion

to reinstate the complaint in this negligence action.     Because defects in

Appellant’s pro se brief impede our ability to provide meaningful review, we

dismiss this appeal.

      The facts and procedural history are largely immaterial to our

disposition. Briefly, on April 26, 2013, Appellant and his wife, Ms. Zhang, who

is not a party to this appeal, filed a complaint against Appellees, Alexander

and Julia Colon, following a motor vehicle accident.         Although initially

represented by counsel, Appellant and Ms. Zhang later elected to proceed pro

se. Litigation was then delayed due to Appellant’s hospitalization in Beijing,

China.
J-A07009-22



       While Appellant was hospitalized in China, the matter proceeded in the

trial court only as to Ms. Zhang; the court ruled that she was not able to

represent Appellant as she is not an attorney.1 On January 28, 2019, the

court entered an order dismissing Appellant’s claims without prejudice and

permitting him to petition the court to reinstate his claims.

       On February 15, 2019, Appellant filed a Motion to Reinstate the

Complaint.2     On November 13, 2019, the court denied Appellant’s motion.

This appeal followed.

       “The Rules of Appellate Procedure state unequivocally that each

question an appellant raises is to be supported by discussion and analysis of

pertinent authority.”      Commonwealth v. Martz, 232 A.3d 801, 811 (Pa.

Super. 2020) (citation and bracketed language omitted). See Pa.R.A.P. 2111

(listing briefing requirements for appellate briefs) and Pa.R.A.P. 2119 (listing

argument requirements for appellate briefs). “When issues are not properly

raised and developed in briefs, when the briefs are wholly inadequate to

present specific issues for review, a Court will not consider the merits thereof.”

Branch Banking and Trust v. Gesiorski, 904 A.2d 939, 942-43 (Pa. Super.

2006) (citation omitted).

____________________________________________


1 Ms. Zhang proceeded to trial pro se, following which the court entered a
verdict in favor of Appellees.

2 This motion was filed in person with the Montgomery County prothonotary.
Because Appellant was still in China at the time this motion was filed, the trial
court presumed Ms. Zhang filed it on Appellant’s behalf “in her continued
attempt to represent her husband.” Trial Ct. Op., 7/15/21, at 2.

                                           -2-
J-A07009-22



      Although this Court liberally construes materials filed by pro se litigants,

this does not entitle a pro se litigant to any advantage based on his lack of

legal training. Satiro v. Maninno, 237 A.3d 1145, 1151 (Pa. Super. 2020).

An appellant’s pro se status does not relieve him of the obligation to follow

the Rules of Appellate Procedure. Jiricko v. Geico Ins. Co., 947 A.2d 206,

213 n.11 (Pa. Super. 2008). Ultimately, any person who represents himself

“in a legal proceeding must, to some reasonable extent, assume the risk that

his lack of expertise and legal training will prove his undoing.” Satiro, 237

A.3d at 1151 (citations omitted). “This Court will not act as counsel and will

not develop arguments on behalf of an appellant.” Commonwealth v. Kane,

10 A.3d 327, 331 (Pa. Super. 2010) (citations omitted). It is not the role of

this Court to develop an appellant’s argument where the brief provides mere

cursory legal discussion. Commonwealth v. Johnson, 985 A.2d 915, 925

(Pa. 2009).

      Appellant purports to raise five separate issues on appeal.            See

Appellant’s Brief at 4-5. However, the argument section of his brief is divided

into ten enumerated subsections and is devoid of any citation to relevant legal

authority applied and analyzed under the facts of this case, in violation of

Pa.R.A.P. 2119(a).    See Appellant’s Brief at 40-66.     Moreover, Appellant’s

brief does not include an accurate statement of the scope and standard of

review as required by Rules 2111. See Pa.R.A.P. 2111(a)(3).

      Appellant’s failure to provide any legal framework or authority to

develop and support the issues he raises on appeal not only violates our

                                      -3-
J-A07009-22



briefing requirements, but more importantly, precludes this Court from

effectuating meaningful appellate review. Accordingly, we dismiss this appeal.

       Appeal dismissed. Case is stricken from argument list.3




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/14/2022




____________________________________________


3 In light of our disposition, we deny as moot Appellant’s request for an
interpreter at oral argument.

                                           -4-